Citation Nr: 1434171	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1972.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a November 2009 rating decision, the RO granted service connection for PTSD, effective February 23, 2009, and assigned a disability rating of 30 percent.  In a March 2011 rating decision, the RO increased the initial disability rating to 70 percent.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's PTSD produces occupational and social impairment, with deficiencies in work, family relations, and mood, and with suicidal ideation and near continuous depression, but does not produce total occupational and social impairment, with persistent hallucinations, danger to self or others, or disorientation.


CONCLUSION OF LAW

The Veteran's PTSD has not met the criteria for a 100 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

As this is an appeal arising from the initial grant of service connection, the notice that was provided in March 2009 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied. See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, records from the Social Security Administration and reports of VA medical examinations.  The Veteran has had VA examinations that adequately addressed the manifestations and effects of his PTSD.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

PTSD

A 70 percent disability rating for the Veteran's PTSD is in effect from February 23, 2009, the effective date of service connection of his PTSD.  He contends that a higher rating is warranted.

VA assigns disability ratings by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will consider whether higher ratings are warranted for any period.

The rating schedule provides for evaluating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders.  Under this General rating formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  A higher 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores of 45 to 60.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

The claims file contains records of private mental health treatment in 2008 to 2010 and VA mental health treatment from 2001 forward.  The Veteran's symptoms of mental disorders, including PTSD, have been treated with medications.  In VA treatment in August 2005, the Veteran reported having episodes when he felt that he could not think clearly.  In 2008, a private counselor diagnosed the Veteran as having PTSD.  In private treatment in July 2008, the Veteran reported having panic attacks, mostly at home.  He denied having hallucinations.  VA treatment notes from January 2009 reflect that the Veteran continued on medication for PTSD, and that he was employed.  In July 2009, the Veteran reported that his sleep was very restless.  A treating clinician added a second antidepressant medication to the existing prescription to treat his PTSD with sleep disturbance.  

On VA PTSD examination in November 2009, the Veteran reported that he was on medication to treat his PTSD.  He related a history of suicidal thoughts, and denied suicide attempts.  He stated that he had irritability and anger with outbursts of violence, the most recent one to two years earlier when he put holes in his wall.  He stated that he had difficulty with social interaction, and trusted no one.  He indicated that he lived with his wife and two adult, disabled sons.  He reported that he worked as a safety supervisor for a construction business.  He stated that he experienced flashbacks while at work.  He denied current hallucinations.  The examiner found that the Veteran was oriented, with a linear thought process, blunted affect, and normal speech.  Attention and memory were intact.  The examiner stated that the Veteran was able to complete activities of daily living.  The examiner found that the Veteran's PTSD caused mild impairment in occupational and social functioning.  The examiner assigned a GAF score of 60.

In VA mental health treatment in January 2010, the Veteran reported ongoing sleep problems.  A treating clinician noted that the Veteran was very anxious.  In February 2010, the Veteran reported having flashbacks to Vietnam.  He stated that he angered easily, and said hurtful things that he later regretted.  He related having interrupted and limited sleep, and frequently checking windows and doors.  A clinician assigned a GAF score of 55.

In private mental health treatment in March 2010, the Veteran reported depression and social isolation.  It was noted that the Veteran's lack of sleep severely compromised his ability to work, and caused his anger to be worse.  Problems with concentration and memory were noted.

In VA treatment in April 2010, the Veteran reported that he was diagnosed with PTSD in 2000, and that he was seeing a private therapist.  He stated that he had flashbacks to Vietnam triggered by weather conditions and sounds of or like helicopters.  He related irritability, anger outbursts, isolation, and fragmented sleep.  A clinician observed that the Veteran was oriented, well groomed, had no behavioral abnormalities, and had normal speech.  The Veteran's mood was depressed and his affect was mildly constricted.  He denied hallucinations.  His thought process was linear and goal-directed and his thought content was appropriate.  His memory was intact, and his concentration, attention, impulse control, insight, and judgment were good.  The clinician listed a diagnosis of PTSD, and assigned a GAF score of 58.

The Veteran left his employment in April 2010.  The RO has assigned a total disability rating based on individual unemployability (TDIU) effective from April 2010.  

In a May 2010 statement, the Veteran wrote that when he was at work he experienced flashbacks of Vietnam, set off by weather conditions or noises.  He stated that he had no social life and could not bear being in crowds of people.

In VA treatment in August 2010, the Veteran reported losing his temper easily and having angry verbal outbursts.  He stated that he had flashbacks to Vietnam when he heard aircraft from a local base.  The clinician observed normal speech,  behavior, and thought, with depressed and anxious mood, and mildly constricted affect.  There was no evidence of hallucinations.  Short term memory was impaired, and concentration, and impulse control were fair.  Psychiatric medications were adjusted.  In October 2010, medications were adjusted again.  A clinician assigned a GAF score of 55.

On VA PTSD examination in February 2011, the Veteran reported daily intrusive recollections of events in Vietnam.  He stated that he had trouble falling and remaining asleep.  He indicated that he had to leave his job in April 2010 because he was experiencing flashbacks at work.  He reported significant problems with memory and concentration.  The examiner observed that the Veteran was quite guarded and very anxious, with repetitive movements indicating his level of anxiety.  His thoughts were organized, and his concentration, short term memory, insight, and judgment were impaired.  The examiner assigned a GAF score of 45.

Private psychologist A. R. D., Ph.D., examined the Veteran in April 2011.  The Veteran reported having flashbacks and nightmares.  He indicated that his confusion and difficulty making decisions had led him to lose jobs, and that he had not worked since April 2010.  He stated that he did yard work at home, but was easily upset by noise and had to stop if exposed to noise.   Dr. D. observed that the Veteran seemed somewhat agitated and distracted.  Dr. D. found that the Veteran's thought content was intact.  He stated that the Veteran's attention and concentration were variable.  He indicated that the Veteran did not have significant impairment in judgment, but that he was easily distracted and preoccupied.  Dr. D. described the effect of the Veteran's PTSD as moderate to severe.  Dr. D. assigned a GAF score of 49.

In a May 2011 statement, the Veteran wrote that he had problems with memory loss and confusion, such that sometimes he did not know where he was.  He stated that his PTSD led him to lose his last five jobs, and made him unable to keep a job.

In VA treatment in July 2011, the treating clinician found that the Veteran was well groomed, with normal speech, mood, affect, and thought process.  He was noted to have irritability, anger, depression, and anxiety.  In February 2012, he stated that therapy helped him cope with his PTSD symptoms.  The clinician found normal behavior, speech, and thought processes, and intact memory.  The clinician assigned a GAF score of 60.

In the report of a VA PTSD examination in July 2012, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported having two to four hours of broken sleep per night, and having nightmares two to four times per week.  He related having irritability and anger.  He stated that he felt detached from others and had difficulty relating to others.  He reported depressed mood, decreased energy, and decreased motivation.  He stated that he was not able to take care of household tasks, such as yard work, that he previously did.  He indicated that he had occasional suicidal thoughts without plan or intent.  He stated that he lived at home with his wife and adult disabled sons.  He reported that he had not held employment since April 2010.  The examiner noted that the Veteran had symptoms of depressed mood, suicidal ideation, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 52.

Records of VA treatment in September 2012 and February 2013 reflect ongoing medication without new symptoms or significant worsening of symptoms.  In February 2013, the clinician assigned a GAF score of 60.

In a June 2014 brief, the Veteran's representative stated that the Veteran suffered from suicidal ideation, depression, and neglect of personal appearance and hygiene.  The representative noted that the Veteran has reported having flashbacks, nightmares, anxiety, and feelings of worthlessness.  The representative asserted that the Veteran's PTSD is more severe than VA has found, in that the Veteran has hallucinations, inability to perform activities of daily living, and frequent periods of memory loss.  The representative asserted that these manifestations of the Veteran's PTSD were not fully acknowledged by the VA examiner.

The Veteran also submitted a lay statement of his spouse who reported that the Veteran changed after returning from Vietnam.  She indicated he had become more withdrawn from family and friends and seemed lost in a world that had taken him away from reality.  She indicated he was fearful of dogs and helicopters and described restless nights.  She described erratic behavior towards the children and herself and indicated he seemed to have an uncaring attitude.  She described him as unsecure, not in tune with his mind or his responsibilities.  She further reported that he was terminated from his job because of his behavior.  She reported he was forgetful and confused and that he expressed he thought he was going to die.  The Veteran's application to Social Security reiterated these concerns and indicated he did not sleep well, isolated himself from others, had trouble completing tasks and had issues with anger and frustration.  He also indicated he cannot be around crowds.  He indicated he did not really care how he looked in terms of dress, bathing, hair care or shaving and explained his relationship with his wife did not exist.  He reported attending church but only took part in attendance.  He indicated he got aggravated easily.  Records from Social Security include a function report completed by J.J.H., a friend of the family.  She described the Veteran's activities as sleeping, watching TV, remaining quiet and still or staring at nothing.  She indicated he could not sleep due to bad dreams and described him wearing the same clothes, bathing 3-4 days a week, not grooming the hair, shaving occasionally and occasionally having accidents using the toilet.  She reported he needed reminders to brush his teeth or bathe and take medication.  She indicated he did not shop as he did not lake crowds and explained that he did not have a savings account or use a checkbook as he got confused easily. She indicated he attended church and counseling but needed to be reminded to go places.  She indicated small things trigger outbursts of anger and also noted that he did not like changes in routine and had trouble with loud noises.

The Veteran's PTSD produces occupational and social impairment, but does not produce total occupational and social impairment.  He has not worked since April 2010, and VA has granted a TDIU, but the evidence does not indicate whether his occupational impairment is total.  From his reports to clinicians, he has limited and difficult interaction with his family members and a few other people.  He is not totally unable to interact with others.  While his relationship with the spouse and children is strained, the fact remains that he has been married over 40 years and maintains some interaction with his family, albeit limited.  His symptoms, as he describes them and clinicians observe them, are not consistent with the criteria for a 100 percent rating.  Clinicians who have seen him have not found that he has gross impairment in thought processes or communication or grossly inappropriate behavior.  His representative's assertion, that he has hallucinations and inability to perform activities of daily living, differs from clinicians' observations and the Veteran's own reports during treatment and examinations.  The Veteran's statements and clinicians' observations are more direct and persuasive evidence of the Veteran's impairment level than his representative's description.  There has been no indication that the Veteran is in persistent danger of hurting himself or others.  While the Veteran has reported episodes of disorientation, clinicians who have seen him consistently have found him to be oriented, which tends to indicate that any disorientation is not lasting.  The Veteran reports, and on some occasions clinicians have found, some memory impairment, but there has been no report or finding of memory loss for the names of his close relatives, or his own occupation or name.  The disability picture shown by the preponderance of the evidence therefore does not warrant a 100 percent rating for his PTSD.

Additionally, the Veteran's GAF scores do not reflect total occupational and social impairment.  Rather, the lowest GAF score noted during the entire appeal period was a 45, which is indicative of serious symptoms and was even assessed with a GAF of 60 indicating only moderate symptoms.  He has never been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas or scores in the 20s suggesting some danger of hurting self or others or failing to maintain minimal personal hygiene or gross impairment in communication.  As such, the record does not more nearly approximate a 100 percent evaluation.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's PTSD has not required frequent hospitalizations.  His PTSD has markedly interfered with employment, and contributed to his leaving employment in April 2010 and not returning to employment.  However, the 70 percent rating assigned for his PTSD, particularly in combination with the assignment of a TDIU from April 2010, appropriately and sufficiently addresses the effects of his PTSD on his capacity for employment.  The rating criteria provide for a higher, 100 percent, rating for impairment even greater than the Veteran's level of impairment.  It is therefore not necessary to refer the rating for PTSD for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO has already granted a TDIU effective from the time when the Veteran left employment, so it is not necessary to determine whether the record indirectly raises the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 70 percent for PTSD is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


